Citation Nr: 1617693	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected bilateral plantar fasciitis.

In March 2014, an informal conference was held before a Decision Review Officer (DRO) at the RO.  A report of this informal conference is associated with the Veteran's claims file.

In December 2015, the Board advised the Veteran by letter that additional evidence had been added to the record after his case was certified to the Board.  Specifically, additional VA treatment records and the reports of VA examinations conducted in May 2014 and September 2014, were added to the record.  As this evidence was not previously considered by the Agency of Original Jurisdiction (AOJ), he was advised he had the right to have them review it in the first instance.  In a statement received in January 2016, the Veteran waived his right to have his case remanded to the AOJ for review of the additional evidence submitted in his appeal.

As a final initial matter, the record reflects that in May 2013, the Veteran submitted a statement indicating he no longer wished to be represented by the Virginia Department of Veteran Services (VDVS).  However, in April 2015, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, reappointing VDVS as his representative.  Accordingly, VDVS is listed on the cover page as the Veteran's representative.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected bilateral plantar fasciitis is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (acquired flatfoot).  He seeks a higher rating for that disability, asserting it is more severe than that contemplated by the 10 percent rating currently assigned.

The Veteran has been afforded several VA examinations in conjunction with his current appeal.  His feet have also been examined by VA in conjunction with other claims he has filed (but which are not on appeal herein).  In all instances, it is noted that when VA undertakes to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

After reviewing the VA examination reports pertinent to this appeal, it is the Board's opinion that a new VA examination is necessary in order to resolve outstanding questions and properly evaluate the severity of the Veteran's service-connected bilateral plantar fasciitis.  In particular, the record reflects that the Veteran was provided a VA examination in May 2012.  During this examination, the examiner declined to evaluate the Veteran using the Disability Benefits Questionnaire (DBQ) for Flatfoot (Pes Planus) and instead utilized the DBQ for Miscellaneous Foot Conditions (other than Flatfoot/Pes Planus), explaining that the Veteran's claim was for plantar fasciitis.  However, in doing do, the examiner did not provide any objective findings pertinent to the Veteran's plantar fasciitis and instead only provided objective findings related to his other disabilities of the feet (for which he is not service-connected).  

Similarly, on March 2014 VA examination, that examiner noted the Veteran's diagnosis of plantar fasciitis but otherwise did not provide any objective findings related to that disability.  

The Board emphasizes that, regardless of the DBQ used to evaluate the Veteran's service-connected bilateral plantar fasciitis, the examination itself should be responsive to the disability being examined (i.e., it should provide objective findings related to the Veteran's bilateral plantar fasciitis and comment on whether the subjective symptoms claimed by the Veteran are consistent with the objective findings found).  In this regard, the Board recognizes that while the Veteran has been given multiple diagnoses related to the feet, he is service-connected for only bilateral plantar fasciitis.  In April 2014, a supplemental VA medical opinion was obtained to determine whether the Veteran's service-connected bilateral plantar fasciitis had caused or was otherwise related to his other disabilities of the feet.  In response, the April 2014 VA opinion provider stated that the Veteran's bilateral plantar fasciitis had not caused nor was it related to his other disabilities of the feet.  However, he also stated it was "impossible to differentiate which disease process of the feet [was] causing the most symptoms."  The Board reminds that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

A new VA examination is also needed to resolve conflicting evidence in the record.  In March 2014, the Veteran presented to the VA podiatry clinic for further evaluation of his bilateral lower extremities.  During that visit, he was noted to have "[f]eet abducted to midline, too many toes sign bilaterally," which suggest he has some degree of deformity (pronation or abduction) in his bilateral feet.  However, in September 2014, the Veteran was provided a VA examination of the feet (in conjunction with a claim for service connection for degenerative joint disease of the bilateral metatarsal phalangeal joint and a claim for compensation under 38 U.S.C.A. § 1151 for hammertoes of the bilateral feet) and during that examination, it was noted that he did not have objective evidence of marked deformity in one or both feet (pronation, abduction, etc.) or marked pronation of one or both feet.  Given these seemingly contradictory findings, the Board finds it would be helpful for an examiner to comment directly on whether there is evidence of pronation or abduction and, if so, the degree of pronation or abduction found.

Finally, the record shows that VA treatment records through November 2014 have been obtained and associated with the record.  However, as the claim is being remanded anyway, any records of treatment that the Veteran has received during the appeal period (i.e., those records not already associated with the claims file) for his bilateral plantar fasciitis should continue to be obtained and associated with the record.  See also Hart v. Mansfield, 21 Vet App 505 (2007) (holding that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following actions:

1. 	 Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation he has received for his service-connected bilateral plantar fasciitis, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran. 

2. 	Secure for the claims file all relevant VA treatment records from the Veteran's local VA Medical Center (dated from November 2014 to present).  

3. 	After the aforementioned development has been completed, arrange for the Veteran to be examined by an orthopedist to determine the nature and severity of his service-connected bilateral plantar fasciitis.  The Veteran's claims file (to include this remand) must be made available to, and reviewed by, the examiner in conjunction with the examination.  A complete medical history should be elicited, and any tests and studies deemed necessary to address the questions posed below should be completed.  The testing should specifically include sufficient testing to assess the Veteran's complaints of pain on use.  Based on examination and interview of the Veteran, and review of the claims file, the examiner should prepare a report that responds to all of the following: 
(a) Please describe in detail all signs and symptoms of the Veteran's plantar fasciitis noted on objective examination.  

In addressing this request, the examiner should: (1) be aware that the Veteran's disability is rated by analogy to pes planus (under 38 C.F.R. § 4.71a, DC 5276); and (2) reconcile the March 2014 VA treatment provider's finding of "[f]eet abducted to midline, too many toes sign bilaterally," with the September 2014 VA examiner's finding of no objective evidence of marked deformity in one or both feet (pronation, abduction, etc.) or marked pronation of one or both feet, and comment directly on whether there is evidence of pronation or abduction and, if so, the degree of pronation or abduction found.

(b) Please also discuss the impairment, if any, of the following functions with use: (i) Normal excursion, (ii) Strength, (iii) Speed, (iv) Coordination, and (v) Endurance. 

The examiner must explain the rationale for all opinions provided.  If the examiner is unable to render any opinion requested, it should be so stated for the record, along with an explanation of the reason why such opinion is not possible. 

4. 	After all the development requested above has been completed, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

